        Case 3:20-cv-00460-CWR-LRA Document 6 Filed 07/31/20 Page 1 of 5




                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              NORTHERN DIVISION


ELIZABETH MARTIN                                                                      PLAINTIFF

v.                                                          CAUSE NO. 3:20-cv-460-CWR-LRA

PATRICIA MARSHALL                                                                   DEFENDANT


                           ANSWER TO AMENDED COMPLAINT

        COMES NOW, the Defendant, Patricia Marshall, by and through counsel, pursuant to the

Federal Rules of Civil Procedure, and files this her Answer to the Amended Complaint filed by

the Plaintiff, and in support thereof states the following to wit:

                                 FIRST AFFIRMATIVE DEFENSE

        This Court lacks personal jurisdiction over the Defendant under Walden v. Fiore.

                             SECOND AFFIRMATIVE DEFENSE

        Venue is improper in the Southern District of Mississippi, Northern Division.

                                 THIRD AFFIRMATIVE DEFENSE

        The Plaintiff’s complaint should be dismissed for insufficiency of service of process

under Fed. R. Civ. P. 4(c)(e).

                             FOURTH AFFIRMATIVE DEFENSE

        The Plaintiff has failed to state a claim upon which relief can be granted against the

Defendant under Fed. R. Civ. P 12(b)(6).

                                           COMPLAINT

     1. Admitted on information and belief.

     2. Admitted.
                                              Page 1 of 5
   Case 3:20-cv-00460-CWR-LRA Document 6 Filed 07/31/20 Page 2 of 5




3. Defendant admits that she is not a resident of Mississippi. Defendant specifically denies

   that she may be served with process pursuant to the Mississippi Rules of Civil Procedure.

   The remainder of the allegations are denied.

                                        Count I

4. Defendant admits that Plaintiff and Defendant have never met. The remainder of the

   allegations are denied.

5. Denied

6. Denied.

7. Denied.

8. Denied.

9. Denied.

10. Denied.

11. The Defendant lacks sufficient information and knowledge to either admit or deny these

   allegations, and therefore the same are denied.

12. Denied

                                  RELIEF REQUESTED

   Denied

                                            Count II

13. Denied

14. Denied

                                  RELIEF REQUESTED

   Denied


                                        Page 2 of 5
       Case 3:20-cv-00460-CWR-LRA Document 6 Filed 07/31/20 Page 3 of 5




                               FIFTH AFFIRMATIVE DEFENSE

       The alleged damages at issue in this case were not caused by any wrongful act or omission

of this Defendant, and this Defendant denies any and all substantive allegations against her that

are not specifically admitted as being true.

                               SIXTH AFFIRMATIVE DEFENSE

       All allegations not expressly and specifically admitted herein to be true are again hereby

denied. Notwithstanding any inadvertent admission by the Defendants in responding to this

Complaint, the Defendant specifically, generally and affirmatively denies each and every

substantive allegation contained in the Plaintiffs’ Complaint which attempts to impose or impute

or suggest any liability or wrongful conduct by the Defendant.

                            SEVENTH AFFIRMATIVE DEFENSE

       The Defendant reserves the right to assert additional affirmative defenses as warranted,

and specifically incorporates by reference herein each and every affirmative defense raised or

pled by any other Defendant.

                                      GENERAL DENIAL

       Each and every allegation which is not specifically admitted as true is hereby denied.

Defendant reserves the right to amend her Answer and to raise any additional defenses that

become apparent through discovery or otherwise.

                               PUNITIVE DAMAGES DEFENSES

       Although having previously denied that the Plaintiff is entitled to punitive damages or any

relief whatsoever against Defendant, Defendant affirmatively pleads that:

               (A)     Plaintiff’s Complaint fails to allege facts or circumstances sufficient to

support an award of punitive damages.
                                               Page 3 of 5
       Case 3:20-cv-00460-CWR-LRA Document 6 Filed 07/31/20 Page 4 of 5




               (B)     An award of punitive damages would amount to a deprivation of property

without due process of law in violation of the fifth and fourteenth Amendments to the United States

Constitution and Section 14 of the Mississippi Constitution;

               (C)     An award of punitive damages in this civil action would violate the

substantive and procedural due process provisions of the Fifth and Fourteenth Amendments to the

United States Constitution and Section 14 of the Mississippi Constitution;

               (D)     The criteria used for determining whether and in what amount punitive

damages may be awarded are impermissibly vague, imprecise and inconsistent and are therefore

in violation of the due process provisions of the Fifth and Fourteenth Amendments to the United

States Constitution;

               (E)     An award of punitive damages in this civil action would amount to an

excessive fine in violation of the Eighth Amendment to the United States Constitution and of

Section 28 of the Mississippi Constitution;

               (F)     An award of punitive damages in this civil action would violate the equal

protection provisions of the Fourteenth Amendment to the United States Constitution in that such

a sanction is discriminatory and arbitrary in penalizing the Defendant on the basis of assets;

               (G)     To the extent that Defendant is subjected to a criminal sanction through

punitive damages, the burden of proof required to impose the same should be proved "beyond a

reasonable doubt," and punitive damages should not be awarded without affording the Defendants

the full range of criminal procedural safeguards afforded pursuant to the Fourth, Fifth and Sixth

Amendments to the United States Constitution.

       AND NOW, having fully answered, this Defendant requests the following:


                                              Page 4 of 5
      Case 3:20-cv-00460-CWR-LRA Document 6 Filed 07/31/20 Page 5 of 5




   1. Demand that the judgment be entered in favor of this Defendant dismissing with

       prejudice all claims against her;

   2. Pursuant to Rule 11 of the Federal Rules of Civil Procedure, this Court should further

       order that the Plaintiff pay to this Defendant all costs, expenses, attorney fees, and other

       losses or damages resulting from the prosecution of this matter by the Plaintiff.



       RESPECTFULLY SUBMITTED, this the 31st day of July, 2020.

                                                      Patricia Marshall

                                                 BY: /s/Christian Medina
                                                    Christian Medina (MSB#105708)


OF COUNSEL:
Christian Medina (MSB#105708)
Danks, Miller & Cory
213 S. Lamar Street (39201)
Post Office Box 1759
Jackson, Mississippi 39215-1759
Telephone: 601/957-3101
Facsimile: 601/957-3160



                                CERTIFICATE OF SERVICE

       I hereby certify the foregoing pleading was filed electronically with the Clerk of Court

and served on the following persons using the CM/ECF:

       Wayne E. Ferrell, Jr.
       Law Offices of Wayne E. Ferrell, Jr.
       P.O. Box 24448
       Jackson, MS 39225


                                                      /s/Christian Medina
                                                      Christian Medina
                                             Page 5 of 5
